                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9            CIVIL ACTION NO: 2:19-cv-00279-JDL
Master Participation Trust

                 Plaintiff                            STIPULATION OF DISMISSAL

                        vs.                           RE:
                                                      370 Elm Street, Mechanic Falls, ME 04256

David M. Yeaton                                       Mortgage:
                                                      May 31, 2007
               Defendant                              Book 7158, Page 174


National City Bank

                 Party-In-Interest

        Pursuant to F.R.Civ. P. 41 (a)(1)(A)(ii), the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

LSF9 Master Participation Trust, and Party-in-Interest, National City Bank, by and through their

undersigned counsel, hereby stipulate that this matter shall be dismissed without prejudice and

without fees or costs to either party.



Dated: September 11, 2020                                 /s/John A. Doonan, Esq.
                                                          John A. Doonan, Esq., Bar No. 3250
                                                          Attorney for Plaintiff
                                                          Doonan, Graves & Longoria, LLC
                                                          100 Cummings Center, Suite 225D
                                                          Beverly, MA 01915
                                                          (978) 921-2670
                                                          JAD@dgandl.com


Dated: September 11, 2020                                 /s/James M. Garnet, Esq.
                                                          James M. Garnet, Esq., Bar No. 5035
                                                          BROCK & SCOTT, PLLC
                                                          1080 Main Street, Suite 200
                                                          Pawtucket, RI 02860
                                                          401-217-8701
                                                          james.garnet@brockandscott.com
                                CERTIFICATE OF SERVICE

       I, John A. Doonan, Esq. hereby certify that on this the 14th day of September, 2020 I served

a copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:


                                                     /s/John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Attorney for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com


David M. Yeaton
370 Elm Street
Mechanic Falls, ME 04256

James M. Garnet, Esq.
BROCK & SCOTT, PLLC
1080 Main Street, Suite 200
Pawtucket, RI 02860
